Citation Nr: 0834545	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-17 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an initial increased rating for bilateral 
pes planus with plantar fasciitis, currently evaluated as 10 
percent disabling.

2. Entitlement to service connection for a low back 
disability.

3. Entitlement to service connection for a chronic headache 
disability.

4. Entitlement to service connection for rheumatoid 
arthritis, to include as a result of an undiagnosed illness.

5. Entitlement to service connection for acral hyperhidrosis, 
to include as a result of an undiagnosed illness.

(The issues of entitlement to a disability rating greater 
than 10 percent for the service-connected residuals of a 
fracture of the right wrist with involvement of the 
metacarpophalangeal region of the right thumb; entitlement to 
service connection for respiratory symptoms, to include as a 
result of an undiagnosed illness; and entitlement to service 
connection for chronic fatigue, to include as a result of an 
undiagnosed illness, will be the result of a separate 
decision.)


REPRESENTATION

Appellant represented by:  Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran served on active military duty from March 1985 to 
July 1991. During that time, and specifically from December 
1990 to May 1991, the veteran served in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs (VA).  Specifically, in a May 2004 
decision, the Regional Office (RO) in Atlanta, Georgia 
granted service connection for bilateral pes planus (0%, 
effective from May 2003) and denied service connection for a 
low back disability and for a chronic headache disability. 
Also, by a February 2005 determination, the Atlanta RO, in 
relevant part, re-adjudicated (pursuant to the Veterans 
Claims Assistance Act of 2000) service connection for 
rheumatoid arthritis, to include as a result of an 
undiagnosed illness, and service connection for acral 
hyperhidrosis, to include as a result of an undiagnosed 
illness.  The Atlanta RO denied both of these claims.

During the current appeal, and specifically by a March 2007 
rating action, the VA RO in Montgomery, Alabama characterized 
the veteran's service-connected foot disability as bilateral 
pes planus with plantar fasciitis and awarded a compensable 
evaluation of 10 percent, effective from May 2003, for this 
disorder.  The veteran's appeal remains under the 
jurisdiction of the Montgomery RO.

In statements received at the RO in December 2005 and in 
November 2007, the veteran's attorney requested adjudication 
of the veteran's low back and headaches claims under the 
provisions of 38 C.F.R. § 3.317.  In this regard, the Board 
notes that, in an October 2007 statement, a private physician 
who has treated the veteran since June 2007 expressed his 
opinion that the veteran "has symptoms consistent with 
Probable Gulf War Syndrome" and that this symptomatology 
includes, in pertinent part, headaches.  The RO has not 
adjudicated the issues of entitlement to service connection 
for headaches and low back pain, resulting from undiagnosed 
illnesses.  As such, this matter is referred to the agency of 
original jurisdiction for appropriate action.

In a June 2008 decision, the Board dismissed an initial 
disability rating grater than 10 percent for bilateral pes 
planus with plantar fasciitis, and denied service connection 
for a low back disability, a chronic headache disability, 
rheumatoid arthritis, and acral hyperhidrosis.

As will be discussed herein, the Board is vacating its June 
2008 decision and remanding the claims on appeal to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.   38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2007).  

In the present case, in August 2008, the veteran's 
representative filed a motion to reconsider or to vacate the 
Board's June 2008 withdrawal and denial of his claims.  In so 
doing, the veteran's representative asserts that the veteran 
had not been afforded due process.  He contends (and the 
record shows) that the RO failed to acknowledge his April 
2008 correspondence requesting additional time to respond to 
the February 2008 Supplemental Statement of the Case (SSOC) 
as they had just received copies of VA examination reports 
two days prior.  

Accordingly, the June 4, 2008 Board decision dismissing an 
initial disability rating grater than 10 percent for 
bilateral pes planus with plantar fasciitis, and denied 
service connection for a low back disability, a chronic 
headache disability, rheumatoid arthritis, and acral 
hyperhidrosis is vacated.  

REMAND

An extension of the sixty-day period for responding to an 
SSOC when such a response is required may be granted for good 
cause.  A request for such an extension must be made in 
writing and must be made prior to expiration of the time 
limit for filing the response to the SSOC.  See 38 C.F.R. § 
20.303 (2007).  

In this case, the RO issued an SSOC on February 5, 2008 and 
in an April 4, 2008 letter, the veteran's representative 
requested an extension of the sixty-day period to respond to 
the SSOC.  The representative indicated that he had just 
received additional evidence (two VA examination reports) and 
needed additional time to respond to the SSOC.  The Board 
finds that good cause has been shown for an extension of 
sixty days to respond to the February 5, 2008 SSOC.    

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the veteran and 
his representative a letter notifying 
them that they have sixty days from 
that letter to respond to the February 
2008 SSOC. 

2.	The RO/AMC should readjudicate the 
claim.  All applicable laws and 
regulations should be considered. If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with 
a SSOC.  An appropriate period of time 
should be allowed for response.  
Thereafter, return the case to the 
Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

